      Case: 1:20-cv-06512 Document #: 6 Filed: 11/02/20 Page 1 of 1 PageID #:57



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  MONDELĒZ GLOBAL LLC,
                                                        Case No. 1:20-cv-06512
                     Plaintiff,

             vs.

  ASSOCIATED MILK PRODUCERS INC.

                     Defendant.


           PLAINTIFF’S NOTIFICATION AS TO AFFILIATES PURSUANT
        TO FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND LOCAL RULE 3.2

        Pursuant to Federal Rule of Civil Procedure 7.1 and Northern District of Illinois Local Rule

3.2, Plaintiff Mondelēz Global LLC (“MDLZ”), by and through its undersigned attorneys, hereby

states that:

        1.         MDLZ is a wholly-owned subsidiary of its parent corporation, Mondelēz

International, Inc.

        2.         Mondelēz International, Inc., a publicly-traded corporation organized under the

laws of Virginia, is the sole member in MDLZ.

Dated: November 2, 2020                               Respectfully submitted,


                                                      MONDELĒZ GLOBAL LLC

                                                      By: /s/ Dean N. Panos
                                                          One of its attorneys

                                                      Dean N. Panos
                                                      Christopher Tompkins
                                                      Joshua M. Levin
                                                      JENNER & BLOCK, LLP
                                                      353 North Clark Street
                                                      Chicago, Illinois 60654-3456
                                                      Tel: (312) 222-9350
                                                      Fax: (312) 527-0484
